DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

The response filed on 11/09/2021 has been entered and made of record.
Claims 1-20 are currently pending.

Response to Arguments 
Applicant's arguments, see Remark section of Amendment, filed November 9, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of new prior arts.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu et al. [hereinafter as Qiu], US 2009/0037573 A1 in view of Addepalli et al. [hereinafter as .
Regarding claim 1, Qiu discloses an information handling system node for monitoring a communication connectivity between applications (Fig.1A [0016] lines 1-15, the heartbeat management system 102 (i.e., an information handling system node) for monitoring a communication connectivity between applications 110-116 and Fig.1A [0021] lines 1-17, heartbeat monitor 120 associated with applications 110-116), comprising:one or more processors (Fig.5 [0068] lines 1-15, processor 502);a memory communicatively coupled to the one or more processors (Fig.5 [0069] lines 1-15, memory 524 communicatively coupled to processor 502);one or more network interfaces communicatively coupled to the one or more processors (Fig.5 [0068] lines 1-15, network interfaces 520 communicatively coupled to the one or more processors 502); andan agent communicatively coupled to the one or more network interfaces (Fig.1A-B &2 [0041] lines 1-13, heartbeat agent 229 is communicatively coupled to the one or more network interfaces and Fig.1A-B &2 [0031] lines 1-13, heartbeat agent 229b is communicatively coupled to the one or more network interfaces) and configured to:receive a registration for each application of a plurality of applications operating on the information handling system node (Fig.1A-B &2 [0053] lines 1-15, receiving a registration for each service application of a plurality of service applications 110-116 (e.g., service Appl) operating on the heartbeat management system 200 or the information handling system node and Fig.3 [0054] lines 1-16, receiving an enrollment (i.e., registration) for each of service applications 110-116 (e.g., service Appl) running at the network entity the heartbeat management system 200 or the information handling system node and Fig.3 [0056] lines 1-12, plurality of applications running within the server clustering system node or network).	However, Qiu does not explicitly disclose wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists.	                    	In the same field of endeavor, Addepalli teaches wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node (Fig.1 Col 6 lines 16-24, monitor liveliness status of a communication session between the respective devices (i.e., the agent and a remote agent) and links represented by the BFD sessions 18 signaling on a remote information handling system node and Fig.1 Col 9 lines 8-18, routers 12 monitor the relevant packet traffic and injecting BFD packets gracefully to reduce traffic load caused by periodic transmission of BFD packets, while maintaining liveliness detection provided by the BFD protocol and Fig.2-4B Col 17 lines 22-27, maintaining link liveliness detection in accordance with the logic provided by the BFD protocol and Fig.4A Col 14 lines 9-20, BFD packets that belong to other BFD sessions (e.g., with different peer routers i.e., remote agent) establishing liveliness over the link), the communication session being enabled via at least one of the one or more network interfaces (Fig.2 Col 14 lines 39-43, router 30 and a peer router that form the endpoints of the BFD session/communication session being enabled via at least one of the one or more logical interfaces/network interfaces based on matching a source IP address and destination IP address specified in a header of the packet to the IP addresses and Fig.4B Col 16 lines 42-55, the BFD session/communication session being enabled via different logical interfaces/ network interfaces; Fig.4C Col 17 lines 49-65); and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists (Fig.2 Col 10 lines 24-41, responsive to a detected connectivity failure/a fault exists based on the liveliness status, BFD protocol-based functionalities of the BFD module 39’ is notifying a fault/a failure notification or other similar indication to each application of the plurality of BFD applications stored/registered with the routing information of routing engine agent that is affected by the failure/fault that the fault exists and Fig.3 Col 13 lines 1-19, responsive to a detected connectivity failure/a fault exists, the BFD module 98 is triggering/notifying a fault/a failure notification to each application of the plurality of BFD applications FIB entry/registered with the forwarding information of the routers that is affected by the failure/fault that the fault exists; Fig.4A-C Col 17 lines 12-25).		                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu to incorporate the teaching of Addepalli in order to provide for maintaining link liveliness monitoring in accordance with logic provided by the BFD protocol.			                                                                                                  	It would have been beneficial to use BFD module 39' which implements BFD 
	Even though Qiu and Addepalli disclose wherein responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists, in the same field of endeavor, Jain also teaches wherein responsive to detecting (Fig.3A-B [0067] lines 9-13, responsive to detecting that an interface has failed), based on the liveliness status (Fig.1 [0013] lines 4-6, based on the liveliness status detection mechanism for IP/MPLS networks), that a fault exists (Fig.3A-B [0067] lines 9-13, the fault exists and Fig.3A-B [0068] lines 1-5, the BFD failure is detected), notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists (Fig.3A-B [0068] lines 1-8, notifying each application of the plurality of applications registered with the agent that is effected by the fault that the fault exists and Fig.1 [0025] lines 1-8, each application of the plurality of applications registered with the agent).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu and Addepalli to incorporate the teaching of Jain in order to provide various computing and hosting functions within the MPLS communication system.			                                                                                                  	It would have been beneficial to use the information within the table to determine which interface is associated with the BFD session such that all protocols associated with the interface may be informed of the failure of that interface and enabling authentication on the session for a choice of simple password, MD5 or SHA1 authentication availability as taught by Jain to have incorporated in the system of Qiu and Addepalli to provide a mechanism to quickly detect connectivity failure. (Jain, Fig.3A-B [0068] lines 1-8 and Fig.1 [0025] lines 1-8)

Regarding claim 7, Qiu discloses wherein an information handling system node for monitoring a communication connectivity between applications (Fig.1A [0016] lines 1-15, the heartbeat management system 102 (i.e., an information handling system node)  for monitoring a communication connectivity between applications 110-116 and Fig.1A [0021] lines 1-17, heartbeat monitor 120 associated with applications 110-116), comprising:one or more processors (Fig.5 [0068] lines 1-15, processor 502);a memory communicatively coupled to the one or more processors (Fig.5 [0069] lines 1-15, memory 524 communicatively coupled to processor 502);(Fig.5 [0068] lines 1-15, network interfaces 520 communicatively coupled to the one or more processors 502); andan agent communicatively coupled to the one or more network interfaces (Fig.1A-B &2 [0041] lines 1-13, heartbeat agent 229 is communicatively coupled to the one or more network interfaces and Fig.1A-B &2 [0031] lines 1-13, heartbeat agent 229b is communicatively coupled to the one or more network interfaces) and configured to:receive a registration for each application from a set of applications operating onthe information handling system node (Fig.1A-B &2 [0053] lines 1-15, receiving a registration for each service application of a plurality/set of service applications 110-116 (e.g., service Appl) operating on the heartbeat management system 200 or the information handling system node and Fig.3 [0054] lines 1-16, receiving an enrollment (i.e., registration) for each of service applications 110-116 (e.g., service Appl) running at the network entity the heartbeat management system 200 or the information handling system node and Fig.3 [0056] lines 1-12, plurality of applications running within the server clustering system node or network).	                                                 	However, Qiu does not explicitly disclose wherein monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and responsive to detecting, based on the liveliness status, that a fault exists, notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists.	                             	In the same field of endeavor, Addepalli teaches wherein monitor a liveliness (Fig.1 Col 6 lines 16-24, monitor liveliness status of a communication session between the respective devices (i.e., the agent and a remote agent) and links represented by the BFD sessions 18 signaling on a remote information handling system node and Fig.1 Col 9 lines 8-18, routers 12 monitor the relevant packet traffic and injecting BFD packets gracefully to reduce traffic load caused by periodic transmission of BFD packets, while maintaining liveliness detection provided by the BFD protocol and Fig.2-4B Col 17 lines 22-27, maintaining link liveliness detection in accordance with the logic provided by the BFD protocol and Fig.4A Col 14 lines 9-20, BFD packets that belong to other BFD sessions (e.g., with different peer routers i.e., remote agent) establishing liveliness over the link), the communication session being enabled via at least one of the one or more network interfaces (Fig.2 Col 14 lines 39-43, router 30 and a peer router that form the endpoints of the BFD session/ communication session being enabled via at least one of the one or more logical interfaces/network interfaces based on matching a source IP address and destination IP address specified in a header of the packet to the IP addresses and Fig.4B Col 16 lines 42-55, the BFD session/communication session being enabled via different logical interfaces/ network interfaces; Fig.4C Col 17 lines 49-65); and responsive to detecting, based on the liveliness status, that a fault exists, notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists (Fig.2 Col 10 lines 24-41, responsive to a detected connectivity failure/a fault exists based on the liveliness status, BFD protocol-based functionalities of the BFD module 39’ is notifying a fault/a failure notification or other similar indication to each application of the plurality of BFD applications stored/registered with the routing information of routing engine agent that is affected by the failure/fault that the fault exists and Fig.3 Col 13 lines 1-19, responsive to a detected connectivity failure/a fault exists, the BFD module 98 is triggering/notifying a fault/a failure notification to each application of the plurality of BFD applications FIB entry/registered with the forwarding information of the routers that is affected by the failure/fault that the fault exists; Fig.4A-C Col 17 lines 12-25).		                                                                  	                                          	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu to incorporate the teaching of Addepalli in order to provide for maintaining link liveliness monitoring in accordance with logic provided by the BFD protocol.		                                                                                                                     	It would have been beneficial to use BFD module 39' which implements BFD protocol-based functionalities, such as transmitting and monitoring for periodic BFD packets received by forwarding engine 34, thereby conserving resources that would otherwise be expended by routing engine 32, in case of a detected connectivity failure, BFD module 39' is configured to transmit a failure notification, or other similar indication, to BFD module 39 of routing engine 32. In response to receiving the failure notification from BFD module 39' of forwarding engine 34, BFD module 39 causes RP 47 to update the network topology currently stored to routing information 36, to reflect the failed link(s) represented by the BFD failure as taught by Addepalli to have incorporated in the system of Qiu to provide for reducing traffic load caused by periodic transmission of BFD packets while maintaining liveliness detection. (Addepalli, Fig.1 Col 9 lines 1-18, Fig.2 Col 10 lines 24-41, Fig.3 Col 13 lines 1-19 and Fig.4A-C Col 17 lines 12-25)
(Fig.3A-B [0067] lines 9-13, responsive to detecting that an interface has failed), based on the liveliness status (Fig.1 [0013] lines 4-6, based on the liveliness status detection mechanism for IP/MPLS networks), that a fault exists (Fig.3A-B [0067] lines 9-13, the fault exists and Fig.3A-B [0068] lines 1-5, the BFD failure id detected), notify each application from the set of applications registered with the agent that is affected by the fault that the fault exists (Fig.3A-B [0068] lines 1-8, notifying each application of the plurality of applications registered with the agent that is effected by the fault that the fault exists and Fig.1 [0025] lines 1-8, each application of the plurality of applications registered with the agent).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu and Addepalli to incorporate the teaching of Jain in order to provide various computing and hosting functions within the MPLS communication system.			                                                                                                  	It would have been beneficial to use the information within the table to determine which interface is associated with the BFD session such that all protocols associated with the interface may be informed of the failure of that interface and enabling authentication on the session for a choice of simple password, MD5 or SHA1 authentication availability as taught by Jain to have incorporated in the system of Qiu 

Regarding claim 15, Qiu discloses an agent (Fig.1A-B &2 [0041] lines 1-13, heartbeat agent 229) configured to: 
receive a registration for each application of a plurality of applications operating on an information handling system node (Fig.1A-B &2 [0053] lines 1-15, receiving a registration for each service application of a plurality of service applications 110-116 (e.g., service Appl) operating on the heartbeat management system 200 or the information handling system node and Fig.3 [0054] lines 1-16, receiving an enrollment (i.e., registration) for each of service applications 110-116 (e.g., service Appl) running at the network entity the heartbeat management system 200 or the information handling system node and Fig.3 [0056] lines 1-12, plurality of applications running within the server clustering system node or network).
	However, Qiu does not explicitly disclose wherein a non-transitory computer-readable medium or media comprising one or more sequences of instructions which, when executed by one or more processors, causes steps to be performed comprising:monitor a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node, the communication session being enabled via at least one of the one or more network interfaces; and responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists.
(Fig.3&4A-C Col 18 lines 33-67 to Col 19 lines 1-14, a non-transitory computer-readable medium or media comprising one or more sequences of instructions), when executed by one or more processors (Fig.3&4A-C Col 18 lines 33-67 to Col 19 lines 1-14, executed by one or more processors), causes steps to be performed comprising:monitoring a liveliness status of a communication session between the agent and a remote agent operating on a remote information handling system node (Fig.1 Col 6 lines 16-24, monitor liveliness status of a communication session between the respective devices (i.e., the agent and a remote agent) and links represented by the BFD sessions 18 signaling on a remote information handling system node and Fig.1 Col 9 lines 8-18, routers 12 monitor the relevant packet traffic and injecting BFD packets gracefully to reduce traffic load caused by periodic transmission of BFD packets, while maintaining liveliness detection provided by the BFD protocol and Fig.2-4B Col 17 lines 22-27, maintaining link liveliness detection in accordance with the logic provided by the BFD protocol and Fig.4A Col 14 lines 9-20, BFD packets that belong to other BFD sessions (e.g., with different peer routers i.e., remote agent) establishing liveliness over the link), the communication session being enabled via at least one of the one or more network interfaces (Fig.2 Col 14 lines 39-43, router 30 and a peer router that form the endpoints of the BFD session/communication session being enabled via at least one of the one or more logical interfaces/network interfaces based on matching a source IP address and destination IP address specified in a header of the packet to the IP addresses and Fig.4B Col 16 lines 42-55, the BFD session/communication session being enabled via different logical interfaces/ network interfaces; Fig.4C Col 17 lines 49-65); and
responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists (Fig.2 Col 10 lines 24-41, responsive to a detected connectivity failure/a fault exists based on the liveliness status, BFD protocol-based functionalities of the BFD module 39’ is notifying a fault/a failure notification or other similar indication to each application of the plurality of BFD applications stored/registered with the routing information of routing engine agent that is affected by the failure/fault that the fault exists and Fig.3 Col 13 lines 1-19, responsive to a detected connectivity failure/a fault exists, the BFD module 98 is triggering/notifying a fault/a failure notification to each application of the plurality of BFD applications FIB entry/registered with the forwarding information of the routers that is affected by the failure/fault that the fault exists; Fig.4A-C Col 17 lines 12-25).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu to incorporate the teaching of Addepalli in order to provide for maintaining link liveliness monitoring in accordance with logic provided by the BFD protocol.			                                                                                                  	It would have been beneficial to use BFD module 39' which implements BFD protocol-based functionalities, such as transmitting and monitoring for periodic BFD packets received by forwarding engine 34, thereby conserving resources that would otherwise be expended by routing engine 32, in case of a detected connectivity failure, BFD module 39' is configured to transmit a failure notification, or other similar indication, 
	Even though Qiu and Addepalli disclose wherein responsive to detecting, based on the liveliness status, that a fault exists, notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists, in the same field of endeavor, Jain also teaches wherein responsive to detecting (Fig.3A-B [0067] lines 9-13, responsive to detecting that an interface has failed), based on the liveliness status (Fig.1 [0013] lines 4-6, based on the liveliness status detection mechanism for IP/MPLS networks), that a fault exists (Fig.3A-B [0067] lines 9-13, the fault exists and Fig.3A-B [0068] lines 1-5, the BFD failure is detected), notify each application of the plurality of applications registered with the agent that is affected by the fault that the fault exists (Fig.3A-B [0068] lines 1-8, notifying each application of the plurality of applications registered with the agent that is effected by the fault that the fault exists and Fig.1 [0025] lines 1-8, each application of the plurality of applications registered with the agent).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu and Addepalli to incorporate the teaching of Jain in order to provide various computing and hosting functions within the  the information within the table to determine which interface is associated with the BFD session such that all protocols associated with the interface may be informed of the failure of that interface and enabling authentication on the session for a choice of simple password, MD5 or SHA1 authentication availability as taught by Jain to have incorporated in the system of Qiu and Addepalli to provide a mechanism to quickly detect connectivity failure. (Jain, Fig.3A-B [0068] lines 1-8 and Fig.1 [0025] lines 1-8)



Claims 2-5, 8-11, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Addepalli in view of Jain further in view of Clubb et al. [hereinafter as Clubb], US 2008/0288577 A1.
Regarding claim 2, Qiu, Addepalli and Jain disclose all the elements of claim 1 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.1B [0097] lines 1-3, upon start-up, an intelligent messaging network server 116, 122 and 124 can create a TCP "listener" socket).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate 

Regarding claim 3, Qiu, Addepalli and Jain disclose all the elements of claim 1 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where
	In the same field of endeavor, Clubb discloses the agent is configured to detect that the fault exists when the agent fails to receive an acknowledgement signal during a preset time interval from the remote agent (Fig.1B [0109] lines 1-7, if the connecting server does not receive an intelligent messaging network connection reply message within the specified time window, the connecting server can assume that the peer server is, e.g., not a valid intelligent messaging network server, or is functioning improperly (i.e., fault exists) and so it can close the TCP connection to the peer server).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as  the connecting server which can assume that the peer server is, e.g., not a valid intelligent messaging network server, or is functioning improperly (i.e., fault exists) and so it can close the TCP connection to the peer server if the connecting server does not receive an intelligent messaging network connection reply message within the specified time window as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the intelligent messaging network. (Clubb, Fig.1A [0028] lines 1-12 and Fig.1B [0109] lines 1-7)

Regarding claim 4, Qiu, Addepalli and Jain disclose all the elements of claim 1 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where
	In the same field of endeavor, Clubb discloses a proxy agent that is configured to register with the agent such that the application need not directly register with the agent (Fig.2 [0297] lines 2-6, browser 104 of a client device 112 can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210).                                       	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate 

Regarding claim 5, Qiu, Addepalli, Jain and Clubb disclose all the elements of claim 4 as stated above wherein Clubb further discloses the agent is configured to notify the proxy agent that the fault exists (Fig.5 [0324] lines1-4, the MR 124 can send an authentication response message with a failure value to the client application to let it know that the authentication has failed and Fig.8B-8C [0401] lines 3-7, BES 122 can be notified in the NACK, in one embodiment, that the BES 122 can send the alert using a hybrid alert); and the proxy agent is configured to notify the application that the fault exists (Fig.5 [0293] lines10-12, the HTTP Proxy Back End Server 132 is also responsible for communicating with a target HTTP Web Server).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                  the HTTP Proxy Back End Server 132 which is also responsible for communicating with a target HTTP Web Server as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the intelligent messaging network. (Clubb, Fig.1A [0028] lines 1-12 and Fig.5 [0293] lines10-12)

Regarding claim 8, Qiu, Addepalli and Jain disclose all the elements of claim 7 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.1B [0097] lines 1-3, upon start-up, an intelligent messaging network server 116, 122 and 124 can create a TCP "listener" socket).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                   	It would have been beneficial to use an intelligent messaging network server 116, 122 and 124 which can create a TCP "listener" socket as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the intelligent messaging network. (Clubb, Fig.1A [0028] lines 1-12 and Fig.1B [0097] lines 1-3)

Regarding claim 9, Qiu, Addepalli and Jain disclose all the elements of claim 7 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where
	In the same field of endeavor, Clubb discloses the agent is configured to detect that the fault when the agent fails to receive an acknowledgement signal during a preset time interval from the remote agent (Fig.1B [0109] lines 1-7, if the connecting server does not receive an intelligent messaging network connection reply message within the specified time window, the connecting server can assume that the peer server is, e.g., not a valid intelligent messaging network server, or is functioning improperly (i.e., fault exists) and so it can close the TCP connection to the peer server).
	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                          	It would have been beneficial to use the connecting server which can assume that the peer server is, e.g., not a valid intelligent messaging network server, or is functioning improperly (i.e., fault exists) and so it can close the TCP connection to the peer server if the connecting server does not receive an intelligent messaging network connection reply message within the specified time window as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the 

Regarding claim 10, Qiu, Addepalli, Jain and Clubb disclose all the elements of claim 9 as stated above wherein Clubb further discloses a set of remote applications are registered with the remote agent and one or more of the set of applications are adapted to communicate with one or more of the set of remote applications (Fig.2 [0103] lines 1-8, after the server registers itself in the MR database 128, the registering server can obtain a unique database registration identifier (ID) and then can search the MR database 128 for other registered servers in the server's intelligent messaging network domain and of the appropriate type and [0410] lines 5-7, a list of available servers accessible for monitoring by persons, devices, and applications via a remote monitor device can be provided).

Regarding claim 11, Qiu, Addepalli and Jain disclose all the elements of claim 7 as stated above.                                                               	                                                                   	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.2 [0297] lines 2-6, browser 104 of a client device 112 can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210).                                                    	                                                                	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                     	It would have been beneficial to use browser 104 of a client device 112 which can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210 as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the intelligent messaging network. (Clubb, Fig.1A [0028] lines 1-12 and Fig.2 [0297] lines 2-6)

Regarding claim 13, Qiu, Addepalli, Jain and Clubb disclose all the elements of claim 11 as stated above wherein Clubb further discloses the agent is configured to notify the proxy agent that the fault exists (Fig.5 [0324] lines1-4, the MR 124 can send an authentication response message with a failure value to the client application to let it know that the authentication has failed and Fig.8B-8C [0401] lines 3-7, BES 122 can be notified in the NACK, in one embodiment, that the BES 122 can send the alert using a hybrid alert); and the proxy agent is configured to notify the application that the fault exists (Fig.5 [0293] lines10-12, the HTTP Proxy Back End Server 132 is also responsible for communicating with a target HTTP Web Server).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                   	It would have been beneficial to use the HTTP Proxy Back End Server 132 which is also responsible for communicating with a target HTTP Web Server as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the intelligent messaging network. (Clubb, Fig.1A [0028] lines 1-12 and Fig.5 [0293] lines10-12)

Regarding claim 16, Qiu, Addepalli and Jain disclose all the elements of claim 15 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.1B [0097] lines 1-3, upon start-up, an intelligent messaging network server 116, 122 and 124 can create a TCP "listener" socket).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                               	It would have been beneficial to use an intelligent messaging network server 116, 

Regarding claim 17, Qiu, Addepalli and Jain disclose all the elements of claim 15 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.5 [0324] lines1-4, the MR 124 can send an authentication response message with a failure value to the client application to let it know that the authentication has failed and Fig.8B-8C [0401] lines 3-7, BES 122 can be notified in the NACK, in one embodiment, that the BES 122 can send the alert using a hybrid alert).                                                    	                                                                	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                   	It would have been beneficial to use the MR 124 which send an authentication response message with a failure value to the client application to let it know that the 

Regarding claim 19, Qiu, Addepalli and Jain disclose all the elements of claim 15 as stated above.			                                                                                                       	However, Qiu, Addepalli and Jain do not explicitly disclose wherein a proxy agent that is configured to register with the agent such that the application need not directly register with the agent.	                                                              	                                    	In the same field of endeavor, Clubb teaches wherein a proxy agent that is configured to register with the agent such that the application need not directly register with the agent (Fig.2 [0297] lines 2-6, browser 104 of a client device 112 can typically allow access to resources such as, e.g., a destination Web server 210, such as an Internet server 142a on a network 202, such as, e.g., the global Internet, through a Proxy IP/port 204 instead of communicating directly with the destination Web server 210).		                                                                                                            	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.		                                    	It would have been beneficial to use browser 104 of a client device 112 which can typically allow access to resources such as, e.g., a destination Web server 210, 

Regarding claim 20, Qiu, Addepalli and Jain disclose all the elements of claim 15 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.8 [0385] 5-8, BES 122 can send a message that can be delivered to the same client device via alternate paths. The alternate paths may include sending the message to the same client device using a different protocol on a different network and Fig.9B [0500] lines 9-12, the connection flow consists of both establishing a TCP/IP connection as well as the mutual exchange of Server Connect messages as a means of verifying the identify of each server).                                                    	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Clubb in order to improve quality-of-service (QoS) requirements such as latency, reliability and guaranteed available bandwidths.			                                  the connection flow which consists of both establishing a TCP/IP connection as well as the mutual exchange of Server Connect messages as a means of verifying the identify of each server as taught by Clubb to have incorporated in the system of Qiu, Addepalli and Jain to improve the performance of the intelligent messaging network. (Clubb, Fig.1A [0028] lines 1-12 and Fig.9B [0500] lines 9-12)




Claims 6, 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Addepalli in view of Jain further in view of Gulchard et al. [hereinafter as Gulchard], US 2013/0343174 A1.
Regarding claim 6, Qiu, Addepalli and Jain disclose all the elements of claim 1 as stated above.			                                                                                                           	However, Qiu, Addepalli and Jain do not explicitly disclose wherein the agent is configured to operate using a bidirectional forwarding detection protocol.	                                                             	In the same field of endeavor, Gulchard teaches wherein the agent is configured to operate using a bidirectional forwarding detection protocol (Fig.1 [0032] lines 10-12, the HA monitor in the service plane of service node 20A may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26).		                                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art at the 

Regarding claim 12, Qiu, Addepalli and Jain disclose all the elements of claim 7 as stated above.			                                                                                                           	However, Qiu, Addepalli and Jain do not explicitly disclose wherein the agent is configured to operate using a bidirectional forwarding detection protocol.	                                                             	In the same field of endeavor, Gulchard teaches wherein the agent is configured to operate using a bidirectional forwarding detection protocol (Fig.1 [0032] lines 10-12, the HA monitor in the service plane of service node 20A may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26).		                                                                                                                 	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Gulchard in order to provide signaling mechanisms for notifying an ingress edge router of a service engineered path of a failure of a service.		                                   

Regarding claim 18, Qiu, Addepalli and Jain disclose all the elements of claim 15 as stated above. 
	However, Qiu, Addepalli and Jain do not explicitly disclose wherein the agent is configured to operate using a bidirectional forwarding detection protocol.	                                                              	In the same field of endeavor, Gulchard teaches wherein the agent is configured to operate using a bidirectional forwarding detection protocol (Fig.1 [0032] lines 10-12, the HA monitor in the service plane of service node 20A may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A using BFD session 26).		                                                                                                            	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Gulchard in order to provide signaling mechanisms for notifying an ingress edge router of a service engineered path of a failure of a service.		                                                                        	It would have been beneficial to use the HA monitor in the service plane of service node 20A which may detect this change, and notify the BFD protocol running on the forwarding plane of service node 20A, which in turn can inform the edge router 12A 




Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Qiu in view of Addepalli in view of Jain further in view of Maher [hereinafter as Maher], US 2009/0106830 A1.
Regarding claim 14, Qiu, Addepalli and Jain disclose all the elements of claim 7 as stated above.
	However, Qiu, Addepalli and Jain do not explicitly disclose where(Fig.2 [0025] lines 1-6, if the connection fails, then the agent 16 informs the broker 14 as to the type of failure, the new packet 10 is so constructed that it is a replica of the condition detected by the agent 16: that is, TCP RST ACK, or an ICMP packet); and responsive to the application using User Datagram Protocol (UDP), the proxy agent is configured to generate an Internet Control Message Protocol (ICMP) unreachable message to notify the application that the fault exists (Fig.2 [0028] lines 9-11, the agent 16, on receipt of the PING message completes the request by generating an ICMP echo request message from itself to the server 12 and [0030] lines 1-3, UDP, the User Datagram Protocol, is a very simple protocol that allows a packet of data, known as a datagram, to be sent from one host to another).                                                    	                                                                  	Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention was filed to have modified Qiu, Addepalli and Jain to incorporate the teaching of Maher in order to provide full TCP transparency at the client to permit automatic discovery of network resources.				                                                                                 	It would have been beneficial to use the agent 16, on receipt of the PING message which completes the request by generating an ICMP echo request message from itself to the server 12 and UDP, the User Datagram Protocol, is a very simple protocol that allows a packet of data, known as a datagram, to be sent from one host to another as taught by Maher to have incorporated in the system of Qiu, Addepalli and Jain to improve TCP connection establishment times. (Maher, Fig.2 [0028] lines 9-11, [0030] lines 1-3 and Fig.3 [0061] lines 1-19)

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Lee et al. (Pub. No.: US 2011/0216846 A1) teaches Method and User Equipment for Transmitting Precoding Matrix Information, and Method and Base Station for Configuring Precoding matrix.

Kim et al. (Pub. No.: US 2008/0192849 A1) teaches MIMO Transmission with Rank-Dependent Precoding.

Krishnamurthy et al. (Pub. No.: US 2014/0177683 A1) teaches Method and Apparatus for Antenna Array Channel Feedback.

Pfaff et al. (Pub. No.: US 2013/0058208 A1) teaches Fault Tolerant Managed Switching Element Architecture.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANNEILIAN LALCHINTHANG whose telephone number is (571)272-6859. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.L/Examiner, Art Unit 2414 


/EDAN ORGAD/Supervisory Patent Examiner, Art Unit 2414